Title: From Thomas Jefferson to J. Phillipe Reibelt, 9 February 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Feb. 9. 1805.
                  
                  From the two last boxes sent here I have selected the following
                  
                     
                        Desodoart Revoln. de France
                        2.
                        40
                     
                     
                        Bibliotheque geographique &c. Campe. 20. v.
                        10.
                        
                     
                     
                        Elemens de Zoographie
                        1.
                        
                     
                     
                        Elemens physiques de la jeunesse
                        .
                        40
                     
                     
                        histoire de Mathematiques Bossut
                        4.
                        
                     
                     
                        Lettres sur la botanique
                        2.
                        80
                     
                     
                        Voiage cosmographique
                        1.
                        
                     
                     
                        Cours de Morale de Dumoustier
                        .
                        80
                     
                     
                        Dictionnaire Etymologique de Morin
                        1.
                        80
                     
                     
                        Dictionnaire de Poche. Catineau
                        
                           1.
                        
                        
                           90
                        
                     
                     
                        
                        23.
                        10
                     
                     
                        by post.
                        2. 
                        Nouveau testaments
                        1.
                        60
                        
                        
                     
                     
                        
                        10. 
                        Respublicae
                        4.
                        90
                        
                        
                     
                     
                        
                        
                        Hungaria
                        
                           2.
                        
                        
                        8.
                        50
                     
                     
                        
                        .
                        50
                        
                        
                     
                  
                  these with two former envoies are to my debit with you. and I have this day sent to the stage office the two boxes with the rest of the books which you will be able to verify by your invoice which I return herein.
                  I observe in one of your small catalogues No. 1. pa. 4. Institutions du droit de la nature &c. par Rayneval 8vo. and in a letter of yours lately recieved you mentioned having certain plans of Rome, and something on the Letters, languages &c. of Europe Asia Africa America which, tho’ I do not know, yet as they are cheap, & something enticing in the subject, I shall be glad to recieve with Rayneval’s book beforementioned.   the Tables statistiques Germaniques were delivered to the Secretary of State. I thank you for the 2 prints in Architecture, which (one especially) are singularly elegant. I have read with satisfaction the copies of documents respecting yourself which you were so kind as to send me, and which shew that your political sentiments are of that class which is acceptable to every American, as well as the estimation in which on other accounts you were held in other countries. Accept my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               